Citation Nr: 0523092
Decision Date: 08/23/05	Archive Date: 11/10/05

DOCKET NO. 00-16348                         DATE AUG 23 2005

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUE

Entitlement to service connection for disability of the ankles, knees and back, as secondary to service-connected traumatic arthritis of the left and right great toes, post-operative cheilotomy.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that denied the above claim.

In July 2004, the Board remanded the present matter for additional development and due process concerns.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.

The veteran contends that he has current ankle, knee, and back disabilities that are aggravated by his service-connected traumatic arthritis of the left and right great toes, post-operative cheilotomy. See generally Allen v. Brown, 7 Vet. App. 439 (1995).

In May 2002, the veteran was afforded a VA examination for his joints and spine. The claims file was reviewed. The doctor stated that it was unlikely that there was any etiological relationship between the veteran's ankle or knee impairments and the pre-existing traumatic arthritis of his great toes. He stated that it was more likely that the limitation of ankle motion was due to habitual wearing of cowboy boots as it has been established that habitual wearing of high heels can produce loss of dorsiflexion of the ankle due to contracture of the gastrocnemius/soleus muscles.

- 2 



With respect to the spine, the doctor concluded that it was unlikely that there was any etiological relationship between the veteran's degenerative disc disease and the pre-existing traumatic arthritis of his great toes. The doctor explained that although there were many factors that increase the risk of degenerative disc disease, it was generally considered to be a consequence of aging and there was no evidence that arthritis of the toes increase the risk of degenerative disc disease.

A statement from DarIo G. Vander Wilt, D.P.M. dated January 2003 was also submitted, which stated that the veteran had hallux rigidus bilaterally, which was a very significant factor in his knee, hip and lower back problems.

The veteran's representative has requested that the case again be remanded in order to obtain an opinion as to whether any current ankle, knee, and back disabilities were aggravated by the veteran's service-connected traumatic arthritis of the left and right great toes, post-operative cheilotomy. See 38 C.F.R. § 3.310. Accordingly, an addendum to the May 2002 examination report addressing the question of aggravation should be obtained.

Accordingly, this case is REMANDED for the following development:

1. Obtain an addendum to the May 2002 VA examination report. The claims file must be made available to the reviewing physician; the physician should indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing physician (preferably the original examiner) should first clarify whether the veteran in fact suffers from an ankle disorder, and if so, specify the diagnosis.

The physician should then provide an opinion as to whether any current, ankle, knee, or back disability was aggravated by the veteran's service-connected traumatic arthritis of the left and right great toes, post-operative cheilotomy.

- 3 


A rationale for any opinion expressed should be provided. The need for further examination of the veteran is left to the discretion of the reviewing physician.

2. Readjudicate the veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand. If the decision with respect to the claim remains adverse to the veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND are to obtain additional information and comply with due process considerations. No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

- 4


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 5 



